UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-6664


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JEFFREY ROY CROSBY,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Cameron McGowan Currie, Senior District Judge. (4:96-cr-00361-CMC-1)


Submitted: October 15, 2019                                     Decided: October 17, 2019


Before GREGORY, Chief Judge, and THACKER and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Roy Crosby, Appellant Pro Se. Brook Bowers Andrews, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey Roy Crosby appeals the district court’s order denying his motion to recuse a

district judge pursuant to 28 U.S.C. § 455(a) (2012). We have reviewed the record and

find no reversible error. See United States v. Cherry, 330 F.3d 658, 665 (4th Cir. 2003)

(reviewing recusal decision for abuse of discretion). Accordingly, we affirm substantially

for the reasons stated by the district court. United States v. Crosby, No. 4:96-cr-00361-

CMC-1 (D.S.C. Apr. 17, 2019); see also Belue v. Leventhal, 640 F.3d 567, 572-74 (4th

Cir. 2011) (discussing valid basis for bias or partiality motion); United States v. Lentz, 524
F.3d 501, 530 (4th Cir. 2008) (“The presiding judge is not required to recuse [her]self

simply because of unsupported, irrational or highly tenuous speculation.” (alteration and

internal quotation marks omitted)).       We deny Crosby’s motions for transcripts at

government expense and for judicial notice. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2